EXHIBIT 10.1

AMENDMENT NO. 7
TO THE
AMENDED AND RESTATED ADVISORY AGREEMENT


This Amendment No. 7 to the Amended and Restated Advisory Agreement (this
“Amendment”) is made and entered into as of April 13, 2015, by and among
Steadfast Income REIT, Inc., a Maryland corporation (the “Company”), Steadfast
Income REIT Operating Partnership, L.P., a Delaware limited partnership (the
“Operating Partnership”), and Steadfast Income Advisor, LLC, a Delaware limited
liability company (the “Advisor”). The Company, the Operating Partnership and
the Advisor are collectively referred to herein as the “Parties.” Capitalized
terms used but not defined herein shall have the meaning set forth in the
Advisory Agreement (as defined below).


W I T N E S S E T H


WHEREAS, the Parties previously entered into that certain Amended and Restated
Advisory Agreement, dated and effective as of May 4, 2010 (as amended to date,
the “Advisory Agreement”), which provides for, among other matters, the
management of the Company’s and the Operating Partnership’s day-to-day
activities by the Advisor;


WHEREAS, pursuant to Section 28 (Modification) of the Advisory Agreement, the
Parties desire to amend the terms of the payment of a Disposition Fee to the
Advisor as set forth herein;


WHEREAS, the current term of the Advisory Agreement expires May 3, 2015;


WHEREAS, the term of the Advisory Agreement may be renewed for an unlimited
number of successive one-year terms, and pursuant to Section 17 thereof (Term of
the Agreement); and


WHEREAS, the Parties desire to amend the Advisory Agreement in order to renew
the Advisory Agreement for a term beginning on the date hereof and ending on
November 15, 2015.


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the Parties, intending to be legally bound,
hereby agree as follows:


ARTICLE I
AMENDMENT


In order to give effect to the Parties’ agreement to amend the Advisory
Agreement as set forth above, the Advisory Agreement is hereby amended as
follows:


Section 1.1    Amendment to Section 9(c) (Disposition Fee). Section 9(c) of the
Advisory Agreement is hereby deleted in its entirety and replaced with the
following:




--------------------------------------------------------------------------------




(c)    Disposition Fee. In connection with a Sale of an Investment in which the
Advisor or any Affiliate of the Advisor provides a substantial amount of
services as determined by the Independent Directors, the Company shall pay to
the Advisor or its Affiliate a Disposition Fee equal to 1.0% of the Contract
Sales Price of the Investment sold, which may be increased up to 1.5% of the
Contract Price of the Investment sold in the sole discretion of the Independent
Directors of the Company. Any Disposition Fee payable under this Section 9(c)
may be paid in addition to real estate commissions paid to non-Affiliates,
provided that the total real estate commissions (including such Disposition Fee)
paid to all Persons by the Company for the Sale of each Real Estate Asset shall
not exceed 6.0% of the Contract Sales Price. Substantial assistance in
connection with a Sale may include the preparation of an investment package (for
example, a package including a new investment analysis, rent rolls, Argus
projections, tenant information regarding credit, a property title report, an
environmental report, a structural report and exhibits) or other such
substantial services performed in connection with a Sale. The Advisor shall
submit an invoice to the Company following the closing or closings of each
disposition, accompanied by a computation of the Disposition Fee. Generally, the
Disposition Fee shall be paid to the Advisor at the closing of the transaction
upon receipt of the invoice by the Company; provided, however, that such
Disposition Fee shall be paid to an Affiliate of the Advisor that is registered
as a FINRA member broker-dealer if applicable laws or regulations prohibit such
payment to be made to a Person that is not a FINRA member broker-dealer. In
addition, payment of the Disposition Fee may be deferred, in whole or in part,
as to any transaction in the sole discretion of the Advisor. Any such deferred
Disposition Fees shall be paid to the Advisor without interest at such
subsequent date as the Advisor shall request.


Section 1.2.    Renewal of Advisory Agreement. Pursuant to Section 17 of the
Advisory Agreement, the Parties hereby renew the term of the Advisory Agreement
for a term beginning on the date hereof and ending on November 15, 2015.




ARTICLE II
MISCELLANEOUS


Section 2.1    Continued Effect. Except as specifically set forth herein, all
other terms and conditions of the Advisory Agreement shall remain unmodified and
in full force and effect, the same being confirmed and republished hereby. In
the event of any conflict between the terms of the Advisory Agreement and the
terms of this Amendment, the terms of this Amendment shall control.


Section 2.2    Counterparts. The Parties may sign any number of copies of this
Amendment. Each signed copy shall be an original, but all of them together
represent the same agreement. Delivery of an executed counterpart of a signature
page of this Amendment or any document or instrument delivered in connection
herewith by telecopy or other electronic method shall be effective as delivery
of a manually executed counterpart of this Amendment or such other document or
instrument, as applicable.






--------------------------------------------------------------------------------




Section 2.3    Governing Law. This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of Delaware.






[Remainder of page intentionally left blank.]

- 3 -



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.
    
STEADFAST INCOME REIT, INC.
 
 
 
 
 
 
By:
/s/ Ella S. Neyland
Name:
Ella S. Neyland
Title:
President





    
STEADFAST INCOME REIT OPERATING PARTNERSHIP, L.P.
 
 
 
 
 
By:
 
STEADFAST INCOME REIT, INC., its general partner
 
 
 
 
 
 
 
By:
/s/ Ella S. Neyland
 
 
Name:
Ella S. Neyland
 
 
Title:
President



STEADFAST INCOME ADVISOR, LLC
 
 
 
 
 
 
By:
/s/ Rodney F. Emery
Name:
Rodney F. Emery
Title:
CEO












- 4 -

